                                                            FILED: 11/16/2020 1:19 PM
 Case 4:20-cv-00973-SDJ Document 2 Filed 12/23/20 Page 1 of 11
                                                            2 PageID
                                                                PageID#:#: 18
                                                            David Trantham
                                                                             202
                                                                                   Denton County District Clerk
                                                                                   By: Raquel Gonzalez, Deputy


                                          CAUSE No.

YOUNG CONSERVATIVES 0F                              §               IN THE DISTRICT COURT             0F
TEXAS FOUNDATION                                    §
                          Plaintif                  §
                                                    §
         v.                                         §
                                                    §
THE UNIVERSITY OF NORTH TEXAS,                      §
THE UNIVERSITY OF NORTH TEXAS                       §                  DENTON COUNTY, TEXAS
SYSTEM, NEAL SMATRESK,                              §
PRESIDENT OF THE UNIVERSITY OF                      §
NORTH TEXAS, and SHANNON                            §
GOODMAN, VICE PRESIDENT FOR                         §
ENROLLMENT OF THE UNIVERSITY                        §
OF NORTH TEXAS                                      §
                          Defendants.               §                         JUDICIAL DISTRICT
                     ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

         Young Conservatives of Texas Foundation (hereinafter           “YCT”   or “P1aintiff”) les    this

Original Petition and Request for Disclosure against Defendants the University of North Texas

(“UNT”),       the   UNT System, Neal Smatresk in his    ofcial   capacity as the President of UNT, and

Shannon Goodman in his ofcial             capacity as the President for Enrollment of UNT (hereinafter

collectively the “Defendants”), and in support would show the Court as follows:

                                     I.      EXECUTIVE SUMMARY
         YCT challenges the constitutionality of a state statute that compels United States citizens
to pay a higher rate      of tuition than some aliens that are not lawfully present in the United States.

Federal law provides that all citizens must have access to at least the same level of educational

benets        as such aliens. Because this state’s statute directly conicts      with federal law, it is

preempted by, and thus unconstitutional under, the Supremacy Clause                of the United States

Constitution.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page32ofof12
                                                                11PageID
                                                                   PageID#:#: 19
                                                                               203




       Federal law only allows “an alien who is not lawfully present in the United States” to

qualify for in-state tuition (also referred to as “resident tuition”) on the basis of residence within

the state    if that   same tuition rate is made available to United States citizens without regard to

whether they are state residents. 8 U.S.C. § 1623(a). Texas law specically       allows an alien who is

not lawfully present in the United States to qualify for in—state tuition based on residence within

the state. See Tex. Educ. Code § 54.052(a)(3). Accordingly, federal law mandates that in-state

tuition be made available to any United States citizen attending a Texas public university,

regardless ofwhether that citizen is a state resident. 8 U.S.C. § 1623 (a). However, Tex. Educ. Code

§ 54.05 1(d)    explicitly denies resident tuition rates to United States citizens that do not qualify as

Texas residents. Tex. Educ. Code § 54.051(d) is therefore preempted by federal law and thus

unconstitutional.

                                 II.    DISCOVERY CONTROL PLAN
       Plaintiff intends to conduct Level 2 discovery under Rule 190 of the Texas Rules of Civil

Procedure.

                                             III.   PARTIES
 A.    PLAINTIFF

            Young Conservatives of Texas Foundation

        l.         Plaintiff Young Conservatives of Texas Foundation (“YCT”) is a non-partisan

youth organization that has been committed to advancing conservative values for more than a

quarter century. In service of this core purpose,   YCT’s efforts to shape public policy in Texas have
included educating students and the public, advocating conservative scal            and social policies,


campus activism, and rating members of the Texas legislature.         YCT has repeatedly taken stands
on issues    of higher education as part of these efforts, including advocating for the elimination of
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page43ofof12
                                                                11PageID
                                                                   PageID#:#: 20
                                                                               204




wasteful spending as a means of lowering tuition, mounting a conservative opposition to tuition

deregulation, and opposing the disparate treatment of students with regard to tuition rates. Thus,

advocacy for higher education reform is germane to              YCT’s    core purpose   of advancing

conservative values. Further, denying resident tuition rates to United States citizens has perceptibly

impaired     YCT’s ability to   advance this purpose by draining organizational resources that would

otherwise be spent advocating in other policy areas.       YCT   membership includes United States

citizens that are students at UNT and that are directly harmed by being required by Tex. Educ.

Code § 54.05 l (d) to pay nonresident tuition rates in direct contradiction to federal law. While these

members would otherwise have standing to sue in their own right, neither the claim asserted, nor

the relief requested, requires their individual participation in this lawsuit.

 B.     DEFENDANTS

        2.        Defendant UNT is a Texas state public university located in Denton County, Texas.

Defendant UNT may be served by serving its President Neal Smatresk at the Ofce                  of   the


President, 1155 Union Circle #3 l 1277, Denton, Texas 76203 -5017.

        3.        Defendant the UNT System is a network of higher education located in Dallas,

Texas, and includes the University of North Texas, University of North Texas Health Science

Center, University of North Texas at Dallas, and University of North Texas at Dallas College of

Law. Defendant the UNT System may be served by serving Chancellor Lesa Roe at the UNT

System Building, 1901 Main Street, Dallas, Texas 75201.

        4.        Defendant Neal Smatresk, the President of UNT, is sued in his ofcial        capacity

only and may be served at the Ofce       of the President, 1155 Union Circle #3 1 1277, Denton, Texas

76203-5017. On information and belief, Defendant Neal Smatresk possesses the ultimate

responsibility for administering all university policies and procedures.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page54ofof12
                                                                11PageID
                                                                   PageID#:#: 21
                                                                               205




         5.     Defendant Shannon Goodman, the President for Enrollment of UNT, is sued in his

ofcial   capacity only and may be served at the Division of Enrollment, Eagle Student Services

Center, 1155 Union Circle #31 1481, Denton, Texas 76203. On information and belief, Defendant

Shannon Goodman is responsible for determining resident status for tuition purposes.

         6.     Although not a party to this suit, service of process will also be performed on the

Attorney General of Texas, as mandated by the Texas Education Code. See Tex. Educ. Code §

105. 151(e). The Attorney General may be served at the Ofce         of the Attorney General, 300 W.

15th Street, Austin,   TX 78701.
                              IV.      JURISDICTION AND VENUE

         7.     Jurisdiction is proper in this Court pursuant to Article   V,   Section   1   of the Texas

Constitution and Section 24.008 of the Texas Government Code. This Court has subject matter

jurisdiction pursuant to the Uniform Declaratory Judgments Act, Tex. Civ. Prac. & Rem. Code

Ann. §§ 37.001 et seq., because Plaintiff s rights, legal status, and other legal relations are affected

by a statute that is constitutionally invalid. This Court has jurisdiction over the requested injunctive

reliefpursuant to Tex. Civ. Prac. & Rem. Code Ann. §§ 37.011 and 65.01 1.

         8.     Venue is appropriate in Denton County pursuant to Tex. Educ. Code § 105. l 5 l (a),

which provides that “[v]enue for a suit led    against the system, the board, the University ofNorth

Texas, or ofcers   or employees     of the University ofNorth Texas is in Denton County.”

                                V.       STATEMENT OF FACTS

Legal Background
         9.     The Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(hereinafter “IIRIRA”) was enacted by the 104th United States Congress on September 30, 1996.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page65ofof12
                                                                11PageID
                                                                   PageID#:#: 22
                                                                               206




See Omnibus Consolidated Appropriations Act, Pub. L. No. 104-208,                      Div C, Title V, Subtitle A,

§ 505, 110 Stat.           3009-672 (1996).

        10.               Included in   IIRIRA is 8 U.S.C.   § 1623(a),   which provides that:

                               Notwithstanding any other provision of law, an alien who is not
                               lawfully present in the United States shall not be eligible on the basis
                               of residence within a State (or a political subdivision) for any
                               postsecondary education benet unless a citizen 0r national of the
                               United States is eligible for such a benefit (in n0 less an amount,
                               duration, and scope) without regard to whether the citizen or national
                               is such a resident. (emphasis added)

        11.               However, the Texas Education Code allows aliens who are not lawfully present in

the United States to be eligible for resident tuition, while denying that same benet              to United States

citizens from outside of Texas. See Tex. Educ. Code §§ 54.05 1 (1n) and 54.052.

        12.               Tex. Educ. Code    §   54.052(a)(3) provides that aliens who are not lawfully present

in the United States “are considered residents of this state for purposes of this title”—and thus

qualify to pay resident tuition—if they meet three specic                  criteria.

        13.               The tuition rate for an alien not lawfully present in the United States that meets

these three criteria is the same as other Texas residents—$50 per semester credit hour. Tex. Educ.

Code § 54.051(c).

        14.               By   contrast, “tuition for a nonresident student at a general academic teaching

institution   .   .   .   is an amount per semester credit hour equal to the average of the nonresident

undergraduate tuition charged to a resident of this state at a public state university in each of the

ve   most populous states other than this state.” Tex. Educ. Code § 54.05 1(d). This tuition amount

is substantially higher than the resident tuition paid by an alien who is not lawfully present in the

United States.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page76ofof12
                                                                11PageID
                                                                   PageID#:#: 23
                                                                               207




        15.     The Texas Education Code mandates that the governing board for each institution

of higher education “shall cause to be collected from students registering at the institution tuition

or registration fees” at these prescribed rates. Tex. Educ. Code § 54.05 1(b).

Factual Background

        l6.     Some   YCT members,        including those that attend UNT, are United States citizens

that are attending Texas public universities and being charged nonresident tuition because they do

not qualify as resident students.

        l7.     Nonresident tuition is typically much more expensive than resident tuition. For

example,   UNT’s website currently         states that the average annual cost    of attendance for   an


undergraduate student that qualies        as a Texas resident is $25,680, While the cost for out-of-state

students is $38,340. See Tuition, Costs        & Aid, https://admissions.unt.edu/tuition-costs-aid (last

visited Nov. l3, 2020).

        18.     These higher payments constitute injuries that are a direct result of Defendants’

actions applying Section 54.051(d) of the Texas Education Code and would be redressed by this

Court declaring that provision to Violate the Supremacy Clause of the United States Constitution

and enj oining its further application.

        l9.     Plaintiff also seeks to protect its organizational interests in advancing the principles

of constitutional governance, lowering tuition costs, and expanding access       to the American dream

for United States citizens, all of which are germane to the organization’s purpose.

        20.     Defendants have frustrated Plaintiff’ s efforts to combat the requirement for certain

United States citizens to pay more in tuition than resident aliens who are not lawfully present in

the United States by continuing to charge the former group higher tuition based on the formula set

out in Section 54.051(d) of the Texas Education Code.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page87ofof12
                                                                11PageID
                                                                   PageID#:#: 24
                                                                               208




           21.   Defendants’ impairment of Plaintiff’s organizational efforts to combat the

requirement for certain United States citizens to pay more in tuition than resident aliens who are

not lawfully present in the United States has resulted in a drain on the organization’s resources.

           22.   Plaintiffs efforts   to combat the requirement for certain United States citizens to


pay more in tuition than resident aliens who are not lawfully present in the United States impose a

unique injury on Plaintiff that is distinct from injuries suffered by the general public.

                                      VI.    CAUSE OF ACTION

 A.        COUNT ONE: DECLARATION THAT TEXAS EDUCATION CODE SECTION
           54.051(D) IS PREEMPTED BY SECTION 1623(A) OF IIRIRA AND IS
           THEREFORE UNCONSTITUIONAL.
           23.   The preceding paragraphs are realleged and incorporated by reference.

           24.   The Supremacy Clause of the United States Constitution provides that “the Laws

of the United States which shall be made in Pursuance” of the Constitution “shall be the supreme

Law of the Land,” notwithstanding the “Laws of any State to the Contrary.” U.S. Const.          art.   VI,
cl. 2.

           25.   IIRIRA only allows aliens     Who are not lawfully present in the United States to


qualify to pay in-state tuition based on state residency if all students that are United States citizens

are also allowed to pay this same reduced rate     of tuition. See   8   U.S.C.   § 1623 (a).

           26.   Section 54.052(a)(3) of the Texas Education Code allows aliens who are not

lawfully present in the United States to qualify as Texas residents for the purpose of assessing

tuition and thus to pay the lower rate of tuition specied     in 54.05 l (c).

           27.   However, Section 54.051(d) is applied to United States citizens that do not qualify

as resident students under Section 54.052(a), forcing such students to pay higher nonresident

tuition.
 Case
  Case4:20-cv-00973-SDJ
        4:20-cv-00973 Document
                        Document
                               1-52 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page98ofof12
                                                                11PageID
                                                                   PageID#:#: 25
                                                                               209




           28.      State law requires the governing board for each institution of higher education to

collect out-of—state tuition from United States citizens that attend Texas public universities but do

not qualify as Texas residents. Tex. Educ. Code § 54.051(b).

           29.      The legal requirements placed on members of governing boards for institutions of

higher education by Texas state law and federal law are directly in conict        with one another with

regard to the proper rate of tuition that should be charged to United States citizens that do not

qualify as Texas residents.

           30.      Because the postsecondary education benet     of qualifying for resident tuition has

been extended to aliens who are not lawfully present in the United States, the denial    of this benet

to United States citizens on the basis        of residency violates   the Supremacy Clause and is thus

invalid.

           3   l.   As part of their ofcial      duties, Defendants Smatresk and Goodman apply,

administer, or oversee the requirements of Section 54.051 by imposing nonresident tuition on

United States citizens.

           32.      Because Section 54.051(d) is preempted by IIRIRA, university ofcials,     including

Defendants, have acted and continue to act Without legal authority by imposing nonresident tuition

on United States citizens.

           33.      Plaintiff is affected by Section 54.051(d) because Plaintiff’s members include

United States citizens unlawfully required to pay nonresident tuition by Defendants under Section

54.05 1(d).

           34.      For these reasons, pursuant to Texas’s Uniform Declaratory Judgments Act,

Plaintiff requests that this Court enter a judgment declaring that Section 54.05 1(d) of the Texas
 Case
  Case4:20-cv-00973-SDJ
       4:20-cv-00973 Document
                        Document
                              1-5 2 Filed
                                     Filed12/23/20
                                           12/23/20 Page
                                                     Page109 of
                                                             of 12
                                                                11 PageID
                                                                   PageID #:
                                                                          #: 26
                                                                             210




Education Code, as applied to United States citizens, is unconstitutional because it is preempted

by federal law, invalid, and of no force or effect.

        35 .    Pursuant to Texas’s Uniform Declaratory Judgments Act, Plaintiff further requests

that this Court enter a judgment declaring that any determination by Defendant Smatresk,

Defendant Goodman, or any agent, administrator, employee, or other person acting on behalf of

Defendants, interpreting or applying Section 54.051(d) to require United States citizens to pay

nonresident tuition, is Without legal authority, invalid, and of no force or effect.

                  VII.      APPLICATION FOR PERMANENT INJUNCTION

        36.     The preceding paragraphs are realleged and incorporated by reference.

        37.     An injunction must issue where a party is acting contrary to law.

        38.     Application of Section 54.05 1 (d) to United States citizens is preempted by IIRIRA.

        39.     The requirement to pay nonresident tuition under Section 54.05 1(d) inicts

imminent, irreparable harm on Plaintiff.

        40.     The relief sought requires the restraint of an act by Defendants that would be

prejudicial to Plaintiff.

        41.     Plaintiff will continue to divert scarce resources and incur expenses as a result of

Defendants’ continued application of Section 54.051(d) to United States citizens.

        42.     Mere monetary damages would not prevent future harm to United States citizens

that would continue to be charged tuition rates in excess   of what is allowed under federal law.

        43.     Plaintiff lacks any other adequate remedy at law.

        44.     Therefore, pursuant to Tex. Civ. Prac. & Rem. Code §§ 37.011 and 65.01 l, Plaintiff

respectfully requests that this Court, following a decision on the merits, issue permanent

injunctions against Defendants, as well as any and all agents, administrators, employees, and other
Case
 Case4:20-cv-00973-SDJ
       4:20-cv-00973 Document
                       Document
                              1-52 Filed
                                    Filed12/23/20
                                          12/23/20 Page
                                                    Page11
                                                         10ofof12
                                                                11PageID
                                                                   PageID#:#: 27
                                                                               211




persons acting on behalf of Defendants, enjoining the application of Section 54.05 1 (d) of the Texas

Education Code to United States citizens.

                                       VIII. ATTORNEYS’ FEES

            45 .    Under the Uniform Declaratory Judgments Act, Tex. Civ. Prac. & Rem. Code Ann.

§ 37.009,      Plaintiff is entitled to recover “costs and reasonable and necessary attorney’s fees as are

equitable and just.”

            46.     Plaintiff seeks an award of its reasonable attorneys’ fees for the preparation of this

suit, prosecution of this suit, and all appeals.

                                 IX.     REQUEST FOR DISCLOSURE
            47.     Plaintiff requests that Defendants disclose the information and materials described

in Rule 194.2 of the Texas Rules of Civil Procedure.

                                 X.      PRAYER AND CONCLUSION

THEREFORE, Plaintiff requests this Court issue the following relief:
       i.           A   declaration that Section 54.051(d) of the Texas Education Code, as applied to

United States citizens, is unconstitutional because it is preempted by federal law, invalid, and of

no force or effect;

      ii.           A declaration that the legal determinations and resulting actions taken by Defendant
Smatresk or Defendant Goodman in charging nonresident tuition to United States citizens were

incompatible with federal law and thus without legal authority, invalid, and of no force or effect;

     iii.           An injunction against Defendants,      as well as any and all agents, administrators,


employees, and other persons acting on behalf of Defendants, enjoining the application of Section

54.05 1(d) of the Texas Education Code to United States citizens;

     iv.            An award to Plaintiff of its attorneys’ fees and reasonable costs; and




                                                      10
Case
 Case4:20-cv-00973-SDJ
       4:20-cv-00973 Document
                       Document
                              1-52 Filed
                                    Filed12/23/20
                                          12/23/20 Page
                                                    Page12
                                                         11ofof12
                                                                11PageID
                                                                   PageID#:#: 28
                                                                               212




    v.      A11 other and further   relief that this Court may deem proper in law or equity.

                                            Respectfully submitted,



                                            zéHA/L,
                                            ROBERT HENNEKE
                                            Texas Bar No. 24046058
                                            rhenneke@texaspolicy.com
                                            CHANCE WELDON
                                            Texas Bar No. 24076767
                                            cweldon@texaspolicy.com
                                            JOSEPH AARON BARNES, SR.
                                            Texas Bar No. 240990 14
                                            abarnes@texaspolicv.com
                                            TEXAS PUBLIC POLICY FOUNDATION
                                            901 Congress Avenue
                                            Austin, Texas 78701
                                            Telephone:     (5 12) 472-2700
                                            Facsimile:     (5 12) 472-2728

                                            Attorneys for Plaintiff




                                               11
